



Execution Version


PulteGroup, Inc.
3350 Peachtree Road NE, Suite 150
Atlanta, Georgia 30326


September 8, 2016
William J. Pulte (grandson of founder)
William J. Pulte (founder)
William J. Pulte Trust dtd 01/26/90
Joan B. Pulte Trust dtd 01/26/90


Ladies and Gentlemen:
This letter agreement (this “Agreement”) constitutes the agreement between
PulteGroup, Inc., a Michigan corporation (the “Company”) and the other Persons
set forth on the signature pages hereto (the “Pulte Parties”, and each a “Pulte
Party”), with respect to the matters set forth below. The Company and the Pulte
Parties are referred to herein, each individually, as a “Party” and,
collectively, as the “Parties.”
1.
Director Appointment. Effective as of the date hereof, the size of the Board of
Directors of the Company (the “Board”) shall increase to fourteen (14) directors
and William J. Pulte (“Mr. Pulte”), the grandson of William J. Pulte, the
founder of the Company, shall be appointed to fill the vacancy so created, with
Mr. Pulte serving as a director until the next election of directors and until
his successor is duly elected and qualified or until his earlier resignation or
removal, subject to the terms of this Agreement. Subject to Paragraph 4, unless
the Board determines in good faith that doing so would violate the Board’s
fiduciary duties under applicable law or unless there has been a material breach
of this Agreement by any of the Pulte Parties that either is incapable of being
cured or if capable of being cured has not been cured within ten (10) business
days after the Pulte Parties have received written notice from the Company of
such material breach, (a) the Company shall include Mr. Pulte on its slate of
nominees for the election of directors at its 2017 Annual Meeting of
Shareholders in the proxy statement for such Annual Meeting of Shareholders and
(b) with respect to such 2017 Annual Meeting of Shareholders, (i) the Board
shall recommend (and shall not change such recommendation in a manner adverse to
Mr. Pulte) that the Company’s shareholders vote in favor of the Board’s entire
slate (including Mr. Pulte) and (ii) the Company shall solicit proxies for the
Board’s entire slate (including Mr. Pulte) and otherwise support Mr. Pulte for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other director nominees. Notwithstanding anything to the
contrary in this Agreement, the Company’s and Board’s obligations in this
Paragraph 1 shall terminate prior to the Expiration Date at such time as the
Pulte Parties’ aggregate beneficial ownership decrease to less than 3.0% of the
Company common shares (excluding from such calculations any common shares issued
by the Company after the date hereof). Subsequent to the 2017 Annual Meeting of
Shareholders, for so long as Mr. Pulte remains a director of the Company, the
Company shall provide written notice to Mr. Pulte whether, as of the date of
such notice, the Company intends to include Mr. Pulte on its slate of nominees
for election of directors for its next annual meeting of shareholders no later
than the date that is thirty (30) days prior to the deadline for the submission
of shareholder nominations for directors pursuant to the Bylaws for the
applicable annual meeting of shareholders. The Pulte Parties acknowledge and
agree that, for the






--------------------------------------------------------------------------------





avoidance of doubt, the Company shall not be in breach of this Agreement if
subsequent to the date of such notice the Company’s intention changes as a
result of any facts, circumstances or developments occurring after the date of
such notice (or facts, circumstances or developments that existed prior to the
date of such notice that the Board becomes aware of after such date) that
results in the Board’s good faith determination that including Mr. Pulte on the
Company’s slate of nominees for election of directors would violate the Board’s
fiduciary duties under applicable law.


2.
Replacement Directors.  In the event that Mr. Pulte (or his replacement
appointed pursuant to this Paragraph 2) is unable or unwilling to serve as a
director of the Company (other than on account of failure to be elected or
reelected) prior to the date that is thirty (30) days prior to the deadline for
the submission of shareholder nominations for directors for the 2018 Annual
Meeting of Shareholders pursuant to the Bylaws, subject to the last sentence of
this Paragraph 2 and subject to the Company having received a certification from
the Pulte Parties that at the time of such selection the Pulte Parties
beneficially own 3.0% or more of the Company common shares, the Company agrees
that the Pulte Parties may select a replacement candidate (a) who qualifies as
“independent” under the applicable rules and regulations of the Securities and
Exchange Commission (the “SEC”) and the New York Stock Exchange (the “NYSE”) and
the applicable terms of the Company’s Corporate Governance Guidelines, and whose
service as a director of the Company complies with applicable requirements of
the Clayton Antitrust Act of 1914, as amended, and other applicable competition
laws and regulations, and (b) who is acceptable to the Nominating and Governance
Committee of the Board as a replacement candidate (it being understood that the
Nominating and Governance Committee of the Board cannot unreasonably withhold
its consent to such a replacement candidate). Subject to Paragraph 4 and such
replacement candidate’s completion of customary director onboarding
documentation and the last sentence of this Paragraph 2, the Company shall
appoint any such replacement candidate who meets the foregoing criteria to the
Board to replace Mr. Pulte, with such replacement candidate to serve as a
director and as a member of those Board committees on which the Board determines
such replacement candidate should serve, in each case, during the unexpired
term, if any, of Mr. Pulte. The Pulte Parties’ right to select a qualified
replacement candidate, and the Company’s obligation to appoint such candidate to
the Board, shall terminate prior to the Expiration Date at such time as the
Pulte Parties’ aggregate beneficial ownership decreases to less than 3.0% of the
Company common shares (excluding from such calculations any common shares issued
by the Company after the date hereof).



3.
Committees.  The Board shall, promptly following execution of this Agreement,
determine on which committees of the Board Mr. Pulte (or any replacement
contemplated by Paragraph 2) will serve and appoint Mr. Pulte (or any
replacement contemplated by Paragraph 2) to serve on such committees; provided,
however that at least until the Company’s 2017 Annual Meeting of Shareholders,
neither Mr. Pulte nor any replacement contemplated by Paragraph 2 shall serve on
the Audit Committee of the Board. From and after Mr. Pulte’s (or such
replacement’s) appointment to such committees Mr. Pulte (or such replacement)
shall serve as a member of at least two committees of the Board during such
Person’s service as a director unless otherwise agreed by Mr. Pulte and the
Board. The two or more committees of the Board on which Mr. Pulte (or such
replacement) shall serve shall be determined from time to time by the Nominating
and Governance Committee following the procedures it applies with respect to
committee assignments for all directors. The Company’s and Board’s obligation to
take the actions specified in this Paragraph 3 shall terminate prior to the
Expiration Date at such time






--------------------------------------------------------------------------------





as the Pulte Parties’ aggregate beneficial ownership decreases to less than 3.0%
of the Company common shares (excluding from such calculations any common shares
issued by the Company after the date hereof).


4.
Nominee Information.  As a condition to the Company’s obligation to nominate Mr.
Pulte (or any replacement contemplated by Paragraph 2) for election at the
Company’s 2017 Annual Meeting of Shareholders, Mr. Pulte shall have provided any
and all information required to be disclosed in a proxy statement or other
filing under applicable law or that is otherwise consistent with the information
that is required to be disclosed by all other Persons standing for election as a
director of the Board, stock exchange rules or listing standards, along with any
additional information reasonably requested by the Company in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal obligations, and to consent to appropriate
background checks. Mr. Pulte represents and warrants to the Company that all
such written information that he has heretofore provided to the Company in
accordance with this Paragraph 4 is and has been accurate and complete in all
material respects.



5.
Company Policies. The Parties acknowledge that Mr. Pulte (or his replacement
contemplated by Paragraph 2), upon appointment or election to the Board, will be
subject to the same protections and obligations regarding confidentiality,
conflicts of interest, fiduciary duties, trading and disclosure and other
governance guidelines and policies (collectively, “Company Policies”), and shall
be required to preserve the confidentiality of the Company’s business and
information, including discussions or matters considered in or for meetings of
the Board or related thereto, and shall have the same rights and benefits,
including with respect to insurance, indemnification, exculpation, compensation
and fees, as are applicable to the independent directors of the Company. In
furtherance of the foregoing, Mr. Pulte (or his replacement contemplated by
Paragraph 2) shall not share any reports, meeting materials, notices, draft
minutes or other materials or information received by him in his capacity as a
member of the Board with any of the other Pulte Parties or any of their
respective Affiliates. The Company agrees that: (i) as of the date hereof, all
Company Policies currently in effect are publicly available on the Company’s
website or described in its proxy statement filed with the SEC on April 4, 2016
or have otherwise been provided to the Pulte Parties, and such Company Policies
will not be amended prior to the appointment of Mr. Pulte and (ii) during the
Restricted Period, any changes to the Company Policies, or new Company Policies,
will be adopted in good faith and not for the purpose of undermining or
conflicting with the arrangements contemplated hereby.



6.
Voting of Pulte Shares. With respect to each of the Company’s annual and special
meetings of shareholders (and any adjournments or postponements thereof) held
during the Restricted Period and any actions by written consent taken or
proposed to be taken by the shareholders of the Company during the Restricted
Period, the Pulte Parties shall (a) in the case of any such meeting, cause to be
present for quorum purposes all the Company common shares beneficially owned by
them or their controlling or controlled Affiliates and which they or such
controlling or controlled Affiliates are entitled to vote at such annual or
special meeting of shareholders and (b) vote or cause to be voted (or in the
case of any proposed action by written consent, provide a written consent for)
all such Company common shares (i) in favor of the election of Mr. Pulte as the
director nominee nominated by the Board; (ii) against (or withhold votes in
favor of) the election of any director nominees that are not nominated by the
Board; and (iii) in accordance with the Board’s recommendation on all other
proposals






--------------------------------------------------------------------------------





and business that comes before such annual or special meeting of shareholders
(or is proposed as an action by written consent), other than with respect to (A)
an Extraordinary Transaction, (B) any proposed issuance of Company common shares
or any securities convertible into, or exercisable or exchangeable for, Company
common shares, (C) approval of any compensatory plan or arrangement relating to
the compensation of Company employees or the members of the Board that is
submitted for shareholder approval (but, for the avoidance of doubt, excluding
the Company’s “say on pay” proposal, with respect to which the Pulte Parties
shall vote or cause to be voted all such Company common shares in accordance
with the Board’s recommendation) or (D) any proposal by the Company to implement
any takeover defense measures or any other proposal by the Company that would
diminish or otherwise impair in any material respect the rights of Company
shareholders.


7.
Standstill. From the date of this Agreement until the Expiration Date or until
such earlier time as the restrictions in this Paragraph 7 terminate as provided
herein (such period, the “Restricted Period”), the Pulte Parties shall not, and
shall use their reasonable efforts to cause their respective Affiliates and
their respective principals, directors, general partners, managing members,
managers, officers, employees, agents and representatives acting on their
behalf, and any successor owner of any Company common shares held by the Pulte
Parties as of the date hereof (and any Affiliate of such successor), except to
the extent such successor purchases such Company common shares on the open
market (collectively, the “Restricted Persons”) not to, directly or indirectly,
absent prior express written invitation or authorization by the Board:



(a)
engage in any “solicitation” (as such term is defined pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and used in the rules and
regulations of the SEC, but without regard to the exclusions set forth in Rules
14a-l(l)(2)(iv) and 14a-2 under the Exchange Act) of proxies or consents with
respect to the election or removal of directors of the Company or any other
matter or proposal involving the Company or become a “participant” (as such term
is defined pursuant to the Exchange Act and used in the rules and regulations of
the SEC) in any such solicitation of proxies or consents;



(b)
knowingly encourage or advise any Person or knowingly assist any other Person in
so encouraging or advising any Person with respect to the giving or withholding
of any proxy, consent or other authority to vote Company common shares or in
conducting any type of referendum or the voting of Company common shares (other
than such encouragement or advice that is consistent with the Board’s
recommendation in connection with such matter);



(c)
form, join or participate in any way in any “group” with respect to any Company
common shares or the beneficial ownership thereof, other than solely with other
Pulte Parties or their Affiliates with respect to the Company common shares now
or hereafter beneficially owned by them;



(d)
acquire, or offer, seek or agree to acquire, by purchase or otherwise, or direct
any Third Party in the potential acquisition of, by purchase, agreement,
Extraordinary Transaction or otherwise, any Company common shares or beneficial
ownership thereof or assets of the Company or any direct or indirect subsidiary
thereof, or rights or options to acquire any Company common shares or beneficial
ownership thereof






--------------------------------------------------------------------------------





or assets of the Company or any direct or indirect subsidiary thereof or engage
in any swap or hedging transactions or other derivative agreements of any nature
with respect to Company common shares; provided, however, that the foregoing
shall not restrict Mr. Pulte from purchasing up to 1.0% of the outstanding
Company common shares while serving as a director of the Company or receiving
any securities that may be granted or awarded to directors of the Company;


(e)
sell, or offer, seek or agree to sell, all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying Company common shares held by the Pulte Parties;
provided, however, that notwithstanding anything to the contrary in Paragraph
7(d), nothing in this Agreement shall restrict any of the Pulte Parties, other
than Mr. Pulte, from entering certain loan/collar transactions of the same or a
similar nature as those previously described and disclosed in the Schedule 13D,
as amended, filed by William J. Pulte with the SEC so long as such transactions
do not result in an (i) increase in economic exposure of the Pulte Parties with
respect to Company common shares, (ii) increase in voting power of the Pulte
Parties with respect to Company common shares or (iii) increase in beneficial
ownership by the Pulte Parties of Company common shares;



(f)
initiate, make or in any way participate, directly or indirectly, in any
Extraordinary Transaction (it being understood that the foregoing shall not
restrict the Pulte Parties from tendering shares, receiving payment for shares
or otherwise participating in any such transaction on the same basis as other
shareholders of the Company or from participating in any such transaction that
has been approved by the Board, subject to the other terms of this Agreement) or
make, directly or indirectly, any proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
a public announcement or disclosure regarding any such matter;



(g)
enter into a voting trust, arrangement or agreement or subject any Company
common shares or beneficial ownership thereof to any voting trust, arrangement
or agreement, in each case other than solely with other Pulte Parties or their
Affiliates;



(h)
(i) propose or seek, alone or in concert with others, election or appointment
to, or representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as specifically
permitted in Paragraph 2 or (ii) propose or seek, alone or in concert with
others, the removal of any member of the Board;



(i)
(A) initiate, make or be the proponent of any proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise) for consideration by the Company’s
shareholders

or (B) conduct any referendum for consideration by the Company’s shareholders;


(j)
initiate or seek the convening of (or assist any other Person in the convening
of) any meeting of the Company’s shareholders;



(k)
make any request for stock ledger or shareholder list materials or other books
and records of the Company under any statutory or regulatory provisions
providing for shareholder access to materials, books and records of the Company;
provided,






--------------------------------------------------------------------------------





however, that this provision shall not apply to Mr. Pulte in his capacity as a
director of the Company;


(l)
(i) make any public or private proposal with respect to or (ii) in a manner
adverse to the Company, make any public statement or otherwise seek to encourage
or advise or assist any Person in so encouraging or advising with respect to:
(A) any change in the identity, number or term of directors serving on the Board
or the filling of any vacancies on the Board, (B) any change in the
capitalization or dividend policy of the Company, (C) any other change in the
Company’s management, governance, corporate structure, affairs or policies, (D)
any Extraordinary Transaction, (E) causing a class of securities of the Company
to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange or (F) causing a class of equity securities of the Company
to become eligible for termination of registration pursuant to Section 12(g)(4)
of the Exchange Act;



(m)
institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its direct or indirect
subsidiaries or any of their respective current or former directors or officers
(including derivative actions) in order to effect, cause or take any of the
actions expressly prohibited by this Paragraph 7; provided, however, that for
the avoidance of doubt the foregoing shall not prevent any Restricted Person
from (i) bringing litigation to enforce the provisions of this Agreement, (ii)
making counterclaims with respect to any proceeding initiated by, or on behalf
of, the Company against a Restricted Person, (iii) bringing bona fide commercial
disputes that do not relate to the subject matter of this Agreement or the
topics covered in the correspondence between the Company and the Restricted
Persons prior to the date hereof or (iv) exercising statutory appraisal rights;
provided, further, that the foregoing shall also not prevent the Restricted
Persons from responding to or complying with a validly issued legal process;



(n)
make any request or submit any public proposal or private proposal (if such
private proposal is reasonably likely to require any public disclosure by the
Company or by any Pulte Party) to amend, waive or grant consent with respect to
the terms of this Agreement, or publicly refer to any desire or intention to do
so or privately refer to any such desire or intention if such private reference
is reasonably likely to require any public disclosure by the Company or by any
Pulte Party; or



(o)
enter into any discussions, negotiations, agreements or understandings with any
Third Party or assist, advise, act in concert with or participate with or
encourage any Third Party, to take any action that the Pulte Parties are
prohibited from taking pursuant to this Paragraph 7;



(A) provided, that the restrictions in this Paragraph 7 shall terminate
automatically upon the earliest of (i) the Expiration Date; (ii) upon ten (10)
business days’ prior written notice delivered by Mr. Pulte to the Company
following a material breach of this Agreement by the Company (including, without
limitation, any breach of the Company’s obligation to appoint or nominate Mr.
Pulte in accordance with Paragraph 1 or replacements in accordance with
Paragraph 2) if such breach has not been cured within such notice period,
provided that no Pulte Party is then in material breach of this Agreement, if
such breach, if curable, has not been cured within ten (10) business days after
the Pulte Parties have received written notice from the Company of such





--------------------------------------------------------------------------------





material breach; (iii) upon the announcement by the Company that it has entered
into a definitive agreement with respect to any merger, consolidation,
acquisition, business combination, sale of a division, sale of substantially all
assets, recapitalization, restructuring, liquidation, dissolution or other
similar extraordinary transaction that would, if consummated, result in the
acquisition by any Person or group of Persons (other than any direct or indirect
subsidiaries of the Company) of more than 50% of the Company common shares; (iv)
the commencement of any tender or exchange offer (by a Person other than the
Pulte Parties or their Affiliates) which, if consummated, would constitute an
Extraordinary Transaction that would result in the acquisition by any person or
group of more than 50% of the Company common shares, where the Company files a
Schedule 14D-9 (or any amendment thereto), other than a “stop, look and listen”
communication by the Company pursuant to Rule 14d-9(f) promulgated under the
Exchange Act, that does not recommend that the Company’s shareholders reject
such tender or exchange offer; (v) such time as the Company issues a preliminary
proxy statement, definitive proxy statement or other proxy materials in
connection with the Company’s 2017 Annual Meeting of Shareholders that are
inconsistent with the Company’s obligations under this Agreement; and (vi) the
adoption by the Board of any amendment to the Restated Certificate of
Incorporation or Amended and Restated By-Laws of the Company that would
reasonably be expected to substantially impair the ability of a shareholder to
submit nominations for election to the Board or shareholder proposals in
connection with any future Company Annual Meeting of Shareholders; and (B)
provided, further, that that nothing contained herein shall prevent the Pulte
Parties from making (i) any public or private statement or announcement with
respect to an Extraordinary Transaction that is publicly announced by the
Company or a Third Party, (ii) any private statements with respect to the
Company’s business and operations that are not reasonably expected to become
public, but in no event shall such private statements be negative with respect
to the Company or the Board or (iii) any factual statement as required by
applicable legal process, subpoena, or legal requirement or as part of a
response to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought (so long as such
request did not arise as a result of discretionary acts by the Pulte Parties or
any of their Affiliates). The Pulte Parties covenant and agree that until the
Expiration Date, prior to or concurrently with the transfer of any Company
common shares by any Pulte Party to an Affiliate, such Pulte Party shall use its
reasonable efforts to cause such Affiliate to sign a joinder to this Agreement
in form and substance reasonably acceptable to the Company; provided, however,
that in the case of any transfer directly or indirectly to Mark Pulte or Carolyn
Pulte no such transfer shall be made without the execution and delivery by such
transferee of such a joinder.
8.
Private Communications; Outbound and Inbound Calls; Confidentiality.



(a)
Notwithstanding anything to the contrary contained in Paragraph 7, during the
Restricted Period, the Pulte Parties and their Affiliates may communicate
privately with the Board so long as such statements would not reasonably be
expected to require any of the Pulte Parties to file or amend any Schedule 13D
with the SEC and would not reasonably be expected to require a public
announcement or disclosure regarding any such matter. For the avoidance of
doubt, nothing in Paragraph 7 or elsewhere in this Agreement shall prohibit Mr.
Pulte, acting in his fiduciary capacity as a director of the Company, from (1)
taking any action or making any statement at any meeting of the Board or of any
committee thereof or (2) making any statement to the Chief Executive Officer,
the Chief Financial Officer or any other director or executive officer of the
Company in his capacity as a director.








--------------------------------------------------------------------------------





(b)
The Pulte Parties shall not, and shall use their reasonable efforts to cause
their respective Affiliates not to, make any outbound calls to any Third Party
to discuss the business or affairs of the Company. To the extent that a
shareholder of the Company (in his or her capacity as such) contacts any of the
Pulte Parties or their respective Affiliates, (i) Mr. Pulte shall comply with
his obligations under Paragraph 5 and (ii) the Pulte Parties shall, and shall
use their reasonable efforts to cause their respective Affiliates to, comply
with their obligations under Paragraphs 7, 9 and 10.



(c)
The Pulte Parties hereby agree that (i) any confidential or proprietary
information of the Company that they or their Affiliates obtain in discussions
with the Company, its Affiliates or any of their respective representatives
shall be kept confidential, shall be used solely for the purpose of monitoring
and evaluating their investments in the Company and shall not be used to make
Disparaging Statements and (ii) they and their Affiliates shall not, and shall
cause their respective principals, directors, general partners, managing
members, managers, officers and employees not to, make any request of any
director of the Company to engage in, or consider engaging in, conduct that is
inconsistent with the policies, duties and requirements contemplated by
Paragraph 5 (but without being limited by Company Policies to the extent they
provide that management (rather than directors) shall be responsible for
engaging in communications with external constituencies).



9.
Non-Disparagement. During the Restricted Period, each of the Company and the
Pulte Parties shall not make or cause to be made, and the Company shall cause
its, and the Pulte Parties shall use their reasonable efforts to cause their,
respective Affiliates and its and their respective principals, directors,
general partners, members, managers, officers and employees not to make or cause
to be made, any expression, statement or announcement (including in any document
or report filed with or furnished to the SEC or any stock exchange or through
the press, media, analysts, investors or other Persons), either in writing or
orally, that constitutes an ad hominem attack on, or otherwise disparages,
defames, slanders, or impugns or is reasonably likely to damage the reputation
of: (a) in the case of statements or announcements by any of the Pulte Parties:
(i) the Company or any of its Affiliates, direct or indirect subsidiaries or
advisors or any of its or their respective current or former shareholders,
principals, directors, general partners, members, managers, officers, employees,
agents or representatives; and (ii) the Company’s and its direct and indirect
subsidiaries’ strategies, operations, products, performance or services; and (b)
in the case of statements or announcements by the Company, the Pulte Parties,
their respective Affiliates, directors, officers, principals, partners, members,
managers, current or former shareholders, agents, representatives, and
employees, or any Person who has served as an employee of the Pulte Parties (any
such statement, a “Disparaging Statement”). The foregoing shall not restrict the
ability of any Person to comply with any subpoena or other legal process or
respond to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought.



10.
Press Release. Following the execution and delivery of this Agreement, the
Company shall issue a press release in the form attached hereto as Exhibit A
(the “Press Release”). No Party shall make any statement inconsistent with the
Press Release in connection with the announcement of this Agreement; provided
that the foregoing shall not prevent (a) the Company or any of the Pulte Parties
from taking any action required by any governmental or regulatory authority or
stock exchange that has jurisdiction over the Company or any of its direct or
indirect subsidiaries or the Pulte Parties, respectively (except to the extent
such






--------------------------------------------------------------------------------





requirement arose by discretionary acts by any of the Company or any of the
Pulte Parties or any of their respective Affiliates, respectively), and (b) the
Company or the Pulte Parties from making any factual statement that is required
in any compelled testimony or production of information, either by legal
process, by subpoena or as part of a response to a request for information from
any governmental authority with jurisdiction over the Company or any of its
direct or indirect subsidiaries or the Pulte Parties, respectively, by any
applicable stock exchange rule or as otherwise legally required.


11.
SEC Disclosure. Following the execution and delivery of this Agreement, the
Company shall file a Current Report on Form 8-K and a William J. Pulte shall
file an amendment to his Schedule 13D, each reporting entry into this Agreement.
The relevant disclosure in such filings shall be consistent with the Press
Release and the terms of this Agreement, and shall each be in form and substance
reasonably acceptable to the Company and the Pulte Parties.



12.
Representations and Warranties of the Company. The Company represents and
warrants to the Pulte Parties that: (a) the Company has the requisite corporate
power and authority to execute this Agreement and any other documents or
agreements to be entered into in connection with this Agreement and to bind it
hereto and thereto; (b) this Agreement has been duly and validly authorized,
executed and delivered by the Company, constitutes a valid and binding
obligation and agreement of the Company and is enforceable against the Company
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; and (c) the execution, delivery and
performance of this Agreement by the Company does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree applicable
to the Company or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could constitute
such a breach, violation or default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound.



13.
Representations and Warranties of Pulte Parties. Each of the Pulte Parties,
severally but not jointly, represents and warrants to the Company that: (a) each
Pulte Party and the authorized signatory of such Pulte Party set forth on the
signature page hereto has the requisite power and authority to execute this
Agreement and any other documents or agreements to be entered into in connection
with this Agreement and to bind it hereto and thereto; (b) this Agreement has
been duly authorized, executed and delivered by such Pulte Party, constitutes a
valid and binding obligation and agreement of such Pulte Party and is
enforceable against such Pulte Party in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles; (c)
the execution, delivery and performance of this Agreement by such Pulte Party
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to Pulte or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such Pulte Party is a party or






--------------------------------------------------------------------------------





by which it is bound; and (d) as of the date of this Agreement, (i) the Pulte
Parties beneficially own in the aggregate 30,740,239 Company common shares, (ii)
except as disclosed in writing by the Pulte Parties to the Company immediately
prior to the execution of this Agreement or has otherwise been publicly
disclosed in the Schedule 13D, as amended, filed by William J. Pulte with the
SEC prior to the date hereof, the Pulte Parties have no other equity interest
in, or rights or securities to acquire through exercise, conversion or
otherwise, any equity interest in the Company; (iii) except as disclosed in
writing by the Pulte Parties to the Company immediately prior to the execution
of this Agreement or has otherwise been publicly disclosed in the Schedule 13D,
as amended, filed by William J. Pulte with the SEC prior to the date hereof, no
Pulte Party is a party to any swap or hedging transactions or other derivative
agreements of any nature with respect to any Company common shares and (iv) to
the knowledge of the Pulte Parties, other than the Pulte Parties, Mark Pulte and
possibly Carolyn Pulte, no member of the Family Unit of William J. Pulte, the
founder of the Company, beneficially owns more than 1,000,000 Company common
shares.


14.
Certain Defined Terms. As used in this Agreement: (a) “Person” shall be
interpreted broadly to include, without limitation, any individual, general or
limited partnership, corporation, limited liability or unlimited liability
company, joint venture, estate, trust, group, association or other entity of any
kind or structure; (b) “Affiliate” shall have the meaning set forth in Rule
12b-2 under the Exchange Act, shall include Persons who are part of any “group”
with such Person or who become Affiliates of any Person subsequent to the date
of this Agreement and, if such Person is an individual, any member of the Family
Unit of such individual and any trust whose principal beneficiary is such
individual or one or more members of the Family Unit of such individual and any
Person who is controlled by any such member or trust and any Persons who become
Affiliates of any member of a Family Unit subsequent to the date of this
Agreement and shall additionally include all members of the Family Unit of
William J. Pulte, the founder of the Company; (c) “beneficially own,”
“beneficially owned” and “beneficial ownership” shall each have the meaning set
forth in Rules 13d-3 and 13d-5(b)(1) under the Exchange Act; provided that, with
respect to Company common shares, a Person shall additionally be deemed to be
the beneficial owner of (i) all Company common shares which such Person has the
right to acquire (whether or not subject to the passage of time or other
contingencies) pursuant to the exercise of any rights in connection with any
securities or any agreement, arrangement or understanding, whether written or
oral and (ii) any other economic exposure to the Company common shares,
including through any swap or other derivative transaction that gives a Person
the economic equivalent of ownership of Company common shares (including,
without limitation, notional principal amount derivative agreements in the form
of cash-settled swaps); (d) “business day” shall mean any day other than a
Saturday, Sunday or a day on which the Federal Reserve Bank of New York is
closed; (e) “Expiration Date” shall mean the later of (i) the date that is
thirty (30) days prior to the deadline for the submission of shareholder
nominations for directors for the 2018 Annual Meeting of Shareholders pursuant
to the Bylaws and (ii) ten (10) business days following the date on which Mr.
Pulte (or his replacement appointed pursuant to Paragraph 2) no longer serves as
a member of the Board; (f) “Extraordinary Transaction” shall mean any tender
offer, exchange offer, merger, consolidation, acquisition, business combination,
sale of a division, sale of substantially all assets, recapitalization,
restructuring, liquidation, dissolution or other similar extraordinary
transaction, in each case outside the ordinary course of business and involving
the Company or any of its direct or indirect subsidiaries or its or their
securities or assets; (g) “Family Unit” means as to any individual, such
individual’s descendants (whether natural or adopted), such individual’s spouse,
such individual’s spouse’s descendants (whether






--------------------------------------------------------------------------------





natural or adopted), or any trust, limited partnership, limited liability
company or other entity established for the primary benefit of any of the
foregoing persons (whether natural or adopted) for estate planning purposes; (h)
“group” shall have the meaning set forth in Section 13(d) of the Exchange Act;
and (i) “Third Party” means any Person other than a Party.


15.
Affiliates. Each of the Pulte Parties agrees that it (a) shall use its
reasonable efforts to cause its respective Affiliates to comply with the terms
of this Agreement and (b) shall not cause or direct, or attempt to cause or
direct, any Person, including any of its Affiliates and its and their respective
principals, directors, general partners, managing members, managers, officers,
employees, agents and representatives, to take any action that would be in
breach or deemed breach of this Agreement if taken by such Pulte Party or any of
its Affiliates. The Company agrees that it (a) shall cause its subsidiaries to
comply with the terms of this Agreement and (b) shall not cause or direct, or
attempt to cause or direct, any Person, including any of its Affiliates and its
and their respective principals, directors, general partners, managing members,
managers, officers, employees, agents and representatives, to take any action
that would be in breach or deemed breach of this Agreement if taken by such the
Company or any of its Affiliates.



16.
Specific Performance. Each of the Pulte Parties, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other Party may occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable by the
remedies available at law (including the payment of money damages). It is
accordingly agreed that Pulte, on the one hand, and the Company, on the other
hand (as applicable, the “Moving Party”), shall each be entitled to specific
enforcement of, and injunctive relief to prevent any violation of, the terms
hereof, and the other Party shall not take action, directly or indirectly, in
opposition to the Moving Party seeking such relief on the grounds that any other
remedy or relief is available at law or in equity. This Paragraph 16 is not the
exclusive remedy for any violation of this Agreement.



17.
Expenses. Each Party shall be responsible for its own fees and expenses incurred
in connection with the negotiation, execution, delivery and effectuation of this
Agreement and the transactions contemplated hereby.



18.
Severability. If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the other provisions of this
Agreement shall remain in full force and effect. The Parties further agree to
use their best efforts to agree upon and replace such invalid, void or
unenforceable provision with a valid and enforceable provision that will
achieve, to the extent possible, the purposes of such invalid, void or
unenforceable provision.



19.
Notices. Any notices, consents, determinations, waivers or other communications
required or permitted to be given under the terms of this Agreement shall be in
writing and shall be deemed to have been delivered: (a) upon delivery, when
delivered personally; (b) upon sending, when sent by facsimile or electronic
mail (provided confirmation of transmission is mechanically or electronically
generated and retained by the sending party); or (c) one business day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the Party to receive the same as follows:








--------------------------------------------------------------------------------







If to the Company:
PulteGroup, Inc.
3350 Peachtree Road NE, Suite 150
Atlanta, Georgia 30326
Facsimile No: (404) 978-6774
Email Address: Steve.Cook@PulteGroup.com
Attention: Steven M. Cook, Executive Vice President, Chief Legal Officer and
Corporate Secretary


with a copy (which shall not constitute notice) to:
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Facsimile No: (312) 853-7036
Email Address: tcole@sidley.com
swilliams@sidley.com
Attention: Thomas A. Cole
Scott R. Williams
If to the Pulte Parties:
William J. Pulte (Mr. Pulte, as defined herein)
[REDACTED]
Email Address: [REDACTED]


William J. Pulte (the founder of the Company)
[REDACTED]


with a copy (which shall not constitute notice) to:
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Facsimile No: (212) 451-2222
Email Address: SWolosky@olshanlaw.com
ACrawford@olshanlaw.com
Attention: Steven Wolosky
Aneliya Crawford
20.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Michigan without reference to the
conflict of laws principles thereof that would result in the application of the
laws of another jurisdiction. Each






--------------------------------------------------------------------------------





of the Parties irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by any of the other Parties
or its successors or assigns, shall be brought and determined exclusively in any
Court in the State of Michigan and any appellate court therefrom. Each of the
Parties hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction and venue of the aforesaid courts and agrees that it will
not bring any action relating to this Agreement in any court other than the
aforesaid courts. Each of the Parties hereby irrevocably waives, and agrees not
to assert in any action or proceeding with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the aforesaid
courts for any reason, (b) any claim that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.


21.
Counterparts: Headings. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been executed by each of the
Parties and delivered to the other Party (including by means of electronic
delivery or facsimile). The paragraph headings contained in this Agreement are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.



22.
Entire Agreement; Amendment and Waiver; Cumulative Remedies; Successors and
Assigns; Third Party Beneficiaries; Waiver of Jury Trial. This Agreement is the
only agreement and contains the entire understanding of the Parties with respect
to its subject matter and supersedes any prior agreements (including any
confidentiality agreements previously entered into by the Parties),
understandings, negotiations and discussions, whether oral or written, with
respect thereto. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties with
respect to the subject matter of this Agreement other than those expressly set
forth herein. No amendments, modifications, supplements or waivers of any
provisions of this Agreement can be made except in writing signed by an
authorized representative of each the Parties affected thereby. Any waiver by
any Party of a breach of any provision of this Agreement shall not operate as or
be construed to be a waiver of any other breach of such provision or of any
breach of any other provision of this Agreement. No failure on the part of any
Party to exercise or enforce, and no delay in exercising or enforcing, any
right, obligation, power or remedy hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise or enforcement of such right,
obligation, power or remedy by such Party preclude any other or further exercise
or enforcement thereof or the exercise or enforcement of any other right,
obligation, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Parties and their respective successors, heirs, executors, legal
representatives and permitted assigns. No Party shall assign this Agreement or
any rights or obligations hereunder without, with respect to any Pulte Party,
the prior written consent of






--------------------------------------------------------------------------------





the Company, and, with respect to the Company, the prior written consent of the
Pulte Parties. Any purported assignment of this Agreement or any rights or
obligations hereunder without such respective consent shall be void. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other Persons. Each of the Parties, after consulting or having had the
opportunity to consult with counsel, knowingly, voluntarily and intentionally
waives any right that such Party may have had or have to a trial by jury in any
litigation based on or arising out of this Agreement or any related instrument
or agreement, or any of the transactions contemplated thereby, or any related
course of conduct, dealing, statements (whether oral or written) or actions of
any of them. No Party shall seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.


23.
Interpretation. Each of the Parties acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution and delivery of this Agreement and that it has executed this Agreement
with the advice of such counsel. Each Party and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the Parties shall be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is hereby
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.



[Signature page follows.]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
PULTEGROUP, INC.


By:    /s/ Richard J. Dugas, Jr.    
Name: Richard J. Dugas, Jr.
Title: Chairman and Chief Executive Officer


WILLIAM J. PULTE (Mr. Pulte, as defined herein)


/s/ William J. Pulte        


WILLIAM J. PULTE (the founder of the Company)
/s/ William J. Pulte        


 
WILLIAM J. PULTE TRUST DTD 01/26/90
 
 
 
By:
/s/ William J. Pulte
 
 
Name:
 William J. Pulte
 
 
Title:
Trustee



 
JOAN B. PULTE TRUST DTD 01/26/90
 
 
 
By:
/s/ William J. Pulte
 
 
Name:
William J. Pulte
 
 
Title:
Trustee








--------------------------------------------------------------------------------





Exhibit A
Press Release
See attached.



